The act (Loc.Acts 1936, Ex.Sess., p. 97), both in its body and title, deals with two subjects — the powers of the Board of Revenue of Houston County, and the powers of city and town councils in said county — and if section 45 of the Constitution has any force this act is violative of it.
The act, as originally drawn and published in full, conferred on the Board of Revenue of Houston County absolute control over the disposition and application of the tax, with the limitation that it should be used "exclusively for the purpose of constructing and maintaining public roads, streets, bridges and ferries in said county of Houston." Section 5.
The amendment effected a material and substantial change in the act, in that it conferred on incorporated cities or municipalities the power to direct the expenditure of said funds collected in such incorporated cities or municipalities, without limitation of their discretion. This was a clear departure from the published bill, and rendered the act violative of section 106 of the Constitution. First Nat. Bank of Eutaw v. Smith, 217 Ala. 482, 117 So. 38.
The primary purpose of the law, and, therefore, the subject of the act, was to confer on the Board of Revenue exclusive power within the county to tax certain commodities. It had the power to levy the tax under the general law for county purposes, and the sole purpose of the act is to make its power exclusive within the county and in cities and towns, and to withdraw existing power residing in such municipalities to tax said commodities. Therefore, the bill culminating in the act was not a bill "to raise revenue," (Const. § 70) but for reasons stated was violative of sections 45 and 106 of the Constitution.
I therefore respectfully dissent. *Page 611